DETAILED ACTION
Claim Interpretation
The entirety of the language on 112(f) interpretation of the claims is present in the previous action and will not be repeated in its entirety.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: pump system in claim 1.
In regard to a pump system, the ‘pump system’ is interpreted as a pump and accompanying exhaust pipes and the equivalent.  The Office holds that, though a pump is never mentioned specifically, one of ordinary skill in the art would reasonably interpret such a phrase in this manner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (6,291,800) in view of Yu (2010/0018463).
Shirakawa teaches an apparatus for processing a substrate, comprising:
- a chamber body defining a process volume – the triangle as per Fig. 16 defines a process volume and therefore meets the requirements of a “chamber body”

- a gas source assembly –it is understood that there is some gas source assembly (where it is not defined in the claims) connected to the gas inlets 112/113, 117/118, and 121/122, or the assembly is operably 110, 115 and/or 120, and
- an exhaust assembly – see outlet ports 123-125 which are in communication with an exhaust assembly 92 (exhaust system, shown in Fig. 7 but understood in each embodiment) – each outlet on an opposite side from an inlet,
- and a side gas assembly, see any of the gas channels 112, 117, and 121 – each is angled and extended (wherein extended is not particularly limited) relative to another (i.e. wherein 112 is the side gas assembly it is extended towards 112/113).
	Shirakawa teaches an exhaust and it is understood that this would include a pump – as per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings of a reference, wherein Shirikawa teaches an exhaust, it is pervasive in the art to have some kind of pump or equivalent (see claim interpretation above).
	Shirakawa does not teach a first and second gas source, but Yu teaches that it is operable in a substrate processing system to include a second, i.e. alternate, gas supply.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a first and second gas supply in the apparatus of Shirakawa as Yu teaches that it is operable to include alternate gas sources [0024].  Furthermore, Shirakawa teaches that air or N2 gas is operable (col 8, lines 41-47) therefore it would have been further operable to connect the gas supply to each of the gas sources to use as alternates.
Regarding claims 3 and 4, any of the gases are operably air and/or N2 as per above, therefore the first and second and/or first and third are operably different gases.
Regarding claim 7, Shirikawa does not teach the specific dimensions, but as per MPEP 2144.04 IV. A./B. the modification and/or selectin of a size and shape of components is prima facia obvious without a showing of criticality.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the gas flow in the manner claimed as it would operably achieve Shirikawa’s requirement for cross flows over the substrate.
Regarding claim 8, examiner takes Official Notice that rotational movement of substrates in heat treatment systems is well known and would have been an obvious modification to one of ordinary skill in the art.

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa and Yu and in further view Weigel (2007/0196773).
The teachings of Shirakawa and Yu are described above, teaching processing gases of air or nitrogen but silent on hydrogen and/or oxygen as claimed.
The process applied within the apparatus of Shirakawa is a baking as part of a photolithography process (see claim 1), and, as per above, it is operable to include air and/or nitrogen.  Weigel teaches that in a post-exposure bake, it is operable to apply air, nitrogen or other gases such as oxygen and/or hydrogen [0064].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the hydrogen and/or oxygen of Weigel as any of the gas sources in the apparatus of 
It is further noted that in any case this is an intended use of the apparatus, and the apparatus of Shirakawa would be capable of flowing any gas but if it were determined that the specific gases are required, Weigel provides motivation for including those as claimed in the same apparatus.
The combination meets the requirements of claims 5 and 6.
Further to claim 9, all elements of the claim are taught as per claim 1 above, except for the application of a remote plasma as the third gas source.  But Weigel teaches that a plasma source.  Wherein the teachings does not explicitly state a remote plasma, the Office takes Official Notice that a remote plasma source is a well-known plasma source and would have been an operable choice based on the teaching of a plasma being applied.  
Regarding claim 10, examiner takes Official Notice that rotational movement of substrates in heat treatment systems is well known and would have been an obvious modification to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive in view of the claim amendments and additional prior art.  The 112 rejections have been overcome, as have the teachings of Burrows as argued.  They also overcome the teachings of Shirikawa as previously applied but in further review and the combination with Yu, all elements of the claims are taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715